Citation Nr: 0719598	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  95-25 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to December 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the veteran's claim of 
entitlement to service connection for asbestosis.  A 
videoconference hearing before the undersigned Veterans Law 
Judge was held in April 2001.  This case was previously 
remanded in April 1998, July 2001, and July 2003 for further 
development, and now returns again before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Recently, new evidence was submitted by the veteran to the 
Board, concerning the etiology of the veteran's lung disease.  
Specifically, newly received was a March 2007 letter from a 
private physician.  This physician indicated that he was the 
primary care physician for the veteran.  He also indicated 
that a recent CT scan done of the veteran's chest and abdomen 
indicated previous asbestos exposure, which the physician 
opined had to have occurred before 1964.  He noted that the 
CT scan (apparently referring to an October 2006 CT scan 
which is of record), indicated asbestosis plaques in the 
veteran's lung fields bilaterally.  He also indicated that 
the veteran's service in the Navy was the most likely source 
of his asbestos exposure.  This evidence was submitted 
without a waiver of RO consideration.  As such, and as it 
directly concerns the etiology of the veteran's lung 
disability, the Board finds it has no choice but to remand 
this case so that the RO may consider this newly submitted 
evidence.

In addition, the Board points out that, while this private 
physician has indicated that he is the veteran's primary care 
physician, there are no other records from this physician 
associated with the claims file.  Upon remand, the RO should 
attempt to associate any available relevant records from this 
physician with the veteran's claims file.

The Board regrets the additional delay in adjudication of the 
veteran's claim that a further remand will entail; however it 
is necessary to ensure that the veteran receives all 
consideration due him under the law.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he provide a waiver to obtain relevant 
private records from Providence Family 
Physicians, 5100 Rangeline Service Rd. 
North, Mobile Alabama, 36619.  After 
obtaining all required information and 
waivers from the veteran, please associate 
all relevant records with the veteran's 
claims file.

2.  Upon completion of the above requested 
development, and any other development 
deemed necessary by the RO, the RO should 
readjudicate the issues currently on 
appeal.  All applicable laws and 
regulations should be considered.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




